Citation Nr: 0507804	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  99-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  He died in July 1998 and the appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2000 the Board remanded this case for additional 
development.  After the case was returned to the Board, the 
Board chose to undertake evidentiary development in this case 
in April 2002 pursuant to 38 C.F.R. § 19.9(a)(2).  
Thereafter, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  As a 
consequence, the Board remanded this case in May 2003 to the 
RO for additional development. 

After the RO returned the case to the Board in February 2004, 
the Board again remanded the case to the RO for additional 
development in June 2004.  The RO has once again returned the 
case to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in July 1998 at the age of 77; 
cardiopulmonary arrest due to or as a consequence of a 
nervous system disorder was certified as the cause of death.  

2.  In October 1998, an amended certificate of death was 
received which reflects that the cardiopulmonary arrest was 
due to or as a consequence of a nervous system 
disorder/anxiety reaction.

3.  At the time of his death, the veteran's only service-
connected disabilities were an anxiety disorder rated 30 
percent disabling and chronic hypertrophic tonsillitis, 
bilateral, status post tonsillectomy, not considered 
disabling to a compensable degree.

4.  The cardiopulmonary arrest which resulted in the 
veteran's death had its onset long after service and was 
unrelated to the veteran's military service or any incident 
thereof.

5.  The veteran's service-connected disabilities did not 
cause his death or contribute materially or substantially to 
the cause of death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the VCAA as it applies to her claim by 
correspondence dated in June 2003 and July 2004.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the June 2003 and July 2004 VCAA notice letters 
generally informed the appellant of the evidence not of 
record that was necessary to substantiate her claim and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the November 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the June 2003 and July 2004 notice 
letters was non-prejudicial error.  The appellant has been 
provided every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notice.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in July 2001.  The appellant and 
her representative argued that this opinion was inadequate 
and requested that VA obtain another medical opinion.  The 
Board in June 2004 remanded this claim to obtain a new 
medical opinion.  This medical specialist opinion dated in 
July 2004 has been received and considered by the Board.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The July 2004 opinion is shown to 
have been based upon a thorough review of the pertinent 
evidence of record and is further supported by reference to 
competent medical literature.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  


Criteria.  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2004).  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).  In order to 
be a contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995); 38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Background.  The appellant has argued that the service-
connected anxiety disorder was a contributory cause of death 
within the meaning of 38 C.F.R. § 3.312.  

The certificate of death for the veteran reflects that the 
cause of his death was listed as cardiopulmonary arrest due 
to or a consequence of nervous system disorder/anxiety 
reaction.  At the time of his death, service connection was 
in effect for an anxiety disorder for which a 30 percent 
rating had been in effect since March 1948; and for chronic 
hypertrophic tonsillitis rated as noncompensable since 
January 1946.

In a July 1995 VA examination the veteran was diagnosed with 
cardiac disease.  He was also diagnosed with a psychiatric 
disorder, described as probably a service-connected anxiety 
state, and senile dementia, probably Alzheimer's type.

The veteran died in July 1998 at the age of 77 as a result of 
cardiopulmonary arrest due to or as a consequence of a 
nervous system disorder.  The cause of death was considered 
to be natural.

The appellant filed a claim for the cause of the veteran's 
death in July 1998.

By rating action in July 1998 service connection was denied 
for the cause of the veteran's death.  

In October 1998 the appellant submitted a corrected copy of 
the death certificate.  This corrected copy shows the veteran 
died as a result of cardiopulmonary arrest due to or as a 
consequence of a nervous system disorder/anxiety reaction 
[emphasis added].

In June 2000, the Board remanded this case to the RO so that 
additional medical evidence could be obtained.  In addition, 
the claims folder was to be reviewed by a VA physician for an 
opinion as to the relationship, if any, between the cause of 
the veteran's death and his service-connected psychiatric 
disorder.

In July 2001, the claims folder was reviewed by a VA 
physician who opined that:

After a thorough perusal of the claims 
file it is my opinion that the 
cardiopulmonary arrest of [the veteran] 
was not related to his service connected 
psychiatric condition.

In an April 2002 development memorandum the Board requested 
additional VA treatment records from the VA Community Service 
Center in Anniston, Alabama.

In May 2003 the Board remanded this case to allow the RO to 
review the additional evidence obtained as a result of the 
April 2002 development memorandum.

In a June 2004 remand the Board requested a new medical 
opinion as the July 2001 VA medical opinion was considered to 
be an inadequate opinion.  As a result the claim was again 
remanded to determine if there was any etiological 
relationship between the service-connected anxiety reaction 
and the cardiopulmonary arrest which caused the veteran's 
death.

In a VA medical expert opinion dated July 2004, the examiner 
noted that he carefully reviewed the claims file.  He noted 
that the veteran had an anxiety disorder while in service and 
was service connected 30 percent for PTSD.  He had severe 
chronic obstructive pulmonary disease and a long history of 
mild to moderate hypertension.  There was no history of any 
heart disease, but he had an episode of atrial fibrillation 
probably related to his hypertension.  The veteran had a 
sudden cardiopulmonary arrest on July 2, 1998.  The cause was 
not clear.  It was probably a combination of chronic 
obstructive pulmonary disease and hypertensive heart disease.  
The examiner opined that with respect to the veteran's sudden 
death from cardiopulmonary arrest and his post-traumatic 
stress disorder:

there is no evidence whatsoever, that 
post-traumatic stress disorder either 
causes, aggravates or accelerates any 
physical or any medical disease; 
specifically, there is no relationship 
between the post-traumatic stress and 
cardiopulmonary arrest.  There is no 
relationship between the post-traumatic 
stress contributing at all to his sudden 
cardiopulmonary arrest.  There is no 
evidence that it would have any affect on 
resisting the effects of cardiopulmonary 
arrest, and there is no evidence, at all, 
that it would accelerate his death.  
Therefore, one would conclude that there 
is no relationship between his chronic 
anxiety or post-traumatic stress disorder 
and his cardiopulmonary arrest.


Analysis.  The Board has carefully reviewed all of the 
evidence in this case and concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  

Specifically, the claim must be denied on a direct basis as 
there is no medical or other competent evidence suggesting 
that the veteran's cardiopulmonary arrest, identified in 
1998, was related to disease or injury during the veteran's 
military service, which ended in 1946.  No competent evidence 
is of records that links cardiopulmonary arrest to any 
incident of his service.  Instead the argument has been 
presented that his service-connected anxiety reaction 
disability weakened him and otherwise contributed to his 
death.

Various medical records and reports note that the veteran was 
being treated for a history of a nerve disorder.   A medical 
report from cardiology associates of Gadsden dated in 
November 1999 noted that the veteran was first seen after a 
motor vehicle accident in which he had suffered multiple rib 
fractures.  His heart was racing and he suffered from 
hypertension.  The physician subsequently saw him until 
January 1995.  The physician noted that, "he was on nerve 
pills for stress/anxiety which was prescribed by VA 
doctors."

Regarding the July 2004 VA specialist's medical opinion it is 
pointed out that the veteran had no history of any heart 
disease, but he did have a documented episode of atrial 
fibrillation.  The veteran had a sudden cardiopulmonary 
arrest whose cause was unclear.  The examiner noted that 
there was no evidence whatsoever that the veteran's 
psychiatric disorder either caused or contributed to his 
sudden cardiopulmonary arrest.  

The Board places greater probative value on the VA 
specialist's medical opinion than on the information 
contained in the death certificate.  The VA medical 
specialist conducted a full review of the claims folder, 
including the veteran's private medical records, and 
concluded that the veteran's anxiety reaction did not cause 
or contribute to the sudden cardiopulmonary arrest.  The 
veteran died at his residence, not at a medical facility, and 
it not clear that the coroner who completed the death 
certificate is a physician or ever treated the veteran or was 
aware of his medical history.

Although the veteran was service-connected for an anxiety 
reaction and a tonsillectomy, there is simply no medical 
evidence of record supporting a relationship between any of 
these disabilities and the veteran's death.  There is no 
evidence that the veteran's anxiety reaction contributed to 
the veteran's death or was so debilitating as to hasten the 
veteran's death.

The Board notes that the appellant has submitted medical 
articles in support of her claim.  However, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  In the present case, the 
treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert linking the 
veteran's anxiety reaction to the cause of his death.  The 
Board concludes that this information is insufficient to 
establish the required relationship between the cause of the 
veteran's death and his military service or the service-
connected anxiety disorder.

In opposition to the appellant's claim are the July 2001 and 
the July 2004 medical opinions provided by the VA medical 
specialist.  In particular, the physician who provided the 
July 2004 opinion reviewed all the evidence in the claims 
file, including that submitted by the appellant in support of 
the claim, and opined that there was no relationship between 
the veteran's chronic anxiety or post-traumatic stress 
disorder and his cardiopulmonary arrest.

The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492.  
Because the appellant is not a medical expert, her assertions 
of a relationship between chronic anxiety that the veteran 
suffered in service and his cardiopulmonary arrest, cannot 
constitute competent evidence of such a relationship.  
Accordingly, service connection for the cause of the 
veteran's death may not be established on the basis of the 
current evidence of record.

The Board acknowledges that certain medical literature does 
document some correlation between chronic anxiety or post-
traumatic stress disorder and heart disorders.  However, such 
medical literature is general in nature. In recognition of 
the medical complexity involved in the underlying question, 
VA has obtained a medical opinion, which specifically 
addresses the possible etiologic relationship between the 
veteran's cardiopulmonary arrest and his in-service episode 
of chronic anxiety.  The opinion was negative.  Accordingly, 
after reviewing the record the Board is compelled to conclude 
that the preponderance of the competent evidence is against a 
finding that the veteran's death was in any manner due to a 
disease or injury related to his active duty service.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


